Name: Regulation (EEC) No 2540/75 of the Commission of 6 October 1975 defining the event in which the payment of aid to hop growers becomes due and payable
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7 . 10 . 75 Official Journal of the European Communities No L 259/9 REGULATION (EEC) No 2540/75 OF THE COMMISSION of 6 October 1975 defining the event in which the payment of aid to hop growers becomes due and payable THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 1696/71 ( ¢) of 26 July 1971 on the common organiza ­ tion of the market in hops, as amended by the Act of Accession (2 ), and in particular Article 13 (4) thereof ; Whereas Article 4 (2) of Council Regulation (EEC) No 1134/68 (3 ) of 30 July 1968 laying down rules for the implementation of Regulation (EEC) No 653/68 on conditions for alterations to the value of the unit of account used for the common agricultural policy provides that for transactions carried out pursuant to provisions on the common agricultural policy the sums owed by a Member State or a duly authorized body, expressed in national currency and representing amounts fixed in units of account, are to be paid on the basis of the relationship between the unit of account and the national currency which obtained at the time when the transaction or part transaction was carried out ; Whereas Article 6 of the said Regulation provides that the time when a transaction is carried out is to be considered as being the date on which occurs the event, as defined by Community rules or, in the absence of and pending the adoption of such rules , by the rules of the Member State concerned , in which the amount involved in the transaction becomes due and payable ; Whereas Article 12 (2) of Regulation (EEC) No 1696/71 provides that aid may be granted to hop growers ; whereas the granting of such aid is not oblig ­ atory but is decided upon for each harvest by the Council ; whereas the entitlement to that aid does not exist until after such decision ; whereas therefore, in order to ensure that the system of aid shall be applied in a uniform manner, the conversion rate to be used to calculate the amounts of such aid in the relevant national currency should be the rate applicable on the date of the Regulation fixing the amount of aid to growers ; whereas the Council may therefore take into account any alteration in monetary parities occurring after the Commission proposal ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Hops, HAS ADOPTED THIS REGULATION : Article 1 The event within the meaning of Article 6 of Regula ­ tion (EEC) No 1134/68 in which the payment of aid to hops growers becomes due and payable shall be considered to have occurred on the date of the adop ­ tion by the Council of the Regulation fixing the amount of aid to growers for the harvest in question . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the 1974 harvest . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 October 1975 . For the Commission P.J. LARDINOIS Member of the Commission (') OJ No L 17.5 , 4 . 8 . 1971 , p. 1 . ( 2 ) OJ No L 73 , 27 . 3 . 1972, p. 14 . ( 3 ) OJ No L 188 , 1 . 8 . 1968 , p. 1 .